Title: Abigail Adams to Mary Smith Cranch, 26 January 1786
From: Adams, Abigail
To: Cranch, Mary Smith


     
      My Dear Sister
      London Janry 26 1785 i.e. 1786
     
     A mr Anstey who is appointed by the British Goverment to visit the different States; for the purpose of assertaining the claims of the Loyalists, is going out in the Newyork packet. He dinned here on twesday. His manners are much in his favour, he appears well bred sensible and modest, a real Gentleman in his appearence. He was so kind as to offer to take Letters for us. As mr Adams and col Smith have large packets to charge him with I must be modest in mine, and can only write you one Letter. Of this too I must be circumspect, as it is probable it must have a post conveyance from Newyork to Boston.
     I know not of any other opportunity whereby I can transmit you a line, to acquaint you that we have past through the Gloomy months of November and December without falling a sacrifice either to the cord, or Bullet, that we have all enjoy’d a comfortable share of Health. For myself I have had fewer headaches and less of the Rheumatisem than last winter.
     Your Letters by captain Cushing came safe to hand, but those by Fletcher were drownded, some scattering fragments were however sent us. My Friends will wait the return of cushing for answers to their kind Letters. He talks of sailing next month.
     The Court and indeed the whole city of London have been two Months in mourning for the Queens Brother and a sister in Law. Tho Cloathed in Sable my mind has not corresponded with my dress untill last week; when I read in a Boston paper an account of the death of my dear and amiable Aunt. From your last letters, I feared the event, but hoped that she would gragele through as winter approachd. The melancholy news afflicted me with that real sor­row which flows from tender affection; and Sympathetick feelings for those whom she has left to mourn an affectionate wife, a most tender parent; a kind Aunt, and a truly benevolent Friend. Every tie which heretofore endeard the place of my Nativity to me is broken, and I think I should feel more reluctance at visiting it, than any other spot upon the Globe.
     
      “When Heaven would kindly set us free
      And Earths enchantments end
      It takes the most effectual way
      And robs us of our Friends.”
     
     Poor Lucy has again lost a Mother, may she imitate her virtues, which will ever endear to me, her memory.
     I fear my dear sister that you will think the time very long before you will get any Letters from us. No opportunity has offerd except by way of Newyork. I wrote one Letter by the last packet, but had my reasons for writing no more.
     We have been looking for Capt Young untill we are quite anxious for his fate. I wisht him to arrive before I replied to your Letters. I expect to learn by him what has been said respecting the decision upon a certain affair: I suppose it will be the cause of much Speculation and I know that no arguments will now convince the Gentleman that the conduct of the Lady with respect to him, originated and resulted from his neglect of her. The World too I expect will asscribe to her fickleness and perhaps infidility. I know that she does not deserve the censure. I find mr —— is desirious of keeping the matter Secreet. In justice to her character it ought to be known that with respect to him she considers herself perfectly free. I could have wisht that a longer period of time might have elapsed, that the World might have had no shadow for censure. At any rate the Gentleman in America can have no hope left, and I should sincerely rejoice to hear that he was married or upon the point of being so, and let him not asscribe his dissapointment to you, to me, or to any person but himself. He has been too liberal in his censure, he is totally mistaken. You have been as tender as I know you ought to have been. I wish him no harm, but every happiness in his power to obtain. I value his good qualities, and I feel not a little for the Situation in which he has placed himself.
     I know I leave you in a puzzel. I cannot be more explicit at present, but rest assured that I have papers in my possession which will convince all concernd, that no dishonorable conduct has been practised.
     
     I hope long before this time mr Storer has reach’d his Friends in Boston. We learn by the Newspapers only of his arrival at Newyork. We wonder he did not write. We mist him much, and the more, because col Smith did not return from his Tour to Berlin Vienna and Paris, till some time in december. Col Humphries came with him from Paris and has been here ever since. Col Humphries is a Gentleman of Learning wit and Humour with a benevolent disposition and a good Heart, united with perhaps the best poetical Genious our Country can boast. I dare say you have seen his poem addrest to the American Army. He is now publishing an other poem here; one of which I will send you by the first opportunity. In short I do not know two Worthyer characters than the two Secretaries of Legation who are very intimate Friends, yet very different in their manners and accomplishments.
     You wish to know how I pass my time, my acquaintance my amusements &c.
     Those matters I must leave for more direct conveyances. I thank you my dear sister for all your kind attention to my children. I have no anxiety on their account, what I feel arises from a fear of burdening my Friends and not having it in my power to make them compensation. I fear I shall not be able to write only to you, so kindly remember me to all my dear Friends and believe me ever your affectionate Sister
     
      A A
     
    